DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed on 10/15/2018 as a Divisional of US Application No. 10/539,797 filed on 12/19/2005 (Patent No. 10, 101,325). US Application No. 10/539,797 was filed as a proper National Stage (371) entry of PCT Application No. PCT/GB03/05607, filed 12/22/2003. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Application No. 0229747.1, filed 12/20/2002 in the United Kingdom.

Status of the Claims
Claims 28–41 are currently pending; claims 1–17 are canceled; claims 28–41 are newly recited. Claims 28–41 are examined below.

Information Disclosure Statement


Claim Rejections – 35 USC § 112 (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The Claim recites “…antibody- or antibody fragment-coated nanoparticles having a diameter in the range 65–140 nm…” The claim language is indefinite because it is open to multiple, conflicting plausible interpretations. For example, it is unclear if the claim language is intended as meaning the diameter limitation represents the diameter of the nanoparticles themselves, or rather that the diameter is of the antibody/antibody fragmented coated particle (the total diameter with antibody thereon). For the purposes of examination below, the claim language has been interpreted as limiting the diameter to the biologically active size of the 

Claim Rejections – 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28–38, 40, 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arvesen et al. (Circulation 94(8) (1996) 3015) (IDS entered 10/15/2018) in view of Craig et al. (US 4,401,765; 1996) (IDS entered 10/15/2018), Fagerhol et al. (US 5,455,160; 1995) (IDS entered 10/15/2018) and Zuk et al. (US 4,208,479; 1980). 

Arvesen et al. is silent on the assay method used in their study for detecting the calprotectin biomarker and, as such, fails to teach a kit comprising one or more polyclonal calprotectin antibody or antibody fragment coated nanoparticles having a diameter in the range 65–140 nm as claimed. 
Craig et al. teaches a light scattering immunoassay in biological fluids using particle reagents with high refractive index shell-core polymers covalently bonded to compounds of biological interest. By controlling the agglutination of these particles due to the activities of the biological compounds, changes in the resulting turbidity is optically measured (see Abstract; Column 2, Lines 3–19; Column 3, Line 24–26; Column 4, Lines 48–60; Column 8, Lines 52–63). Craig et al. teach advantages to this assay method, for example Craig teach:
Turbidimetric detection is a preferred way of measuring immunological reactions using such particle reagents, since no special equipment is required other than a spectrophotometer, which is generally available in clinical laboratories (see Column 4, Lines 44–48). 
Their methods provide increased detectability over conventional immunoprecipitation techniques, corresponding savings in reagent costs, and also allows for the use of smaller patient sample volumes (see Column 9, Lines 2–6).

Craig et al. states that particle reagents can be prepared by covalent attachment of the compounds of biological interest to the surface of particles. Polystyrene polymers have been modified to include functional groups capable of covalent protein attachment (see Column 2, Lines 3–30, the Patents mentioned therein, and the Examples that illustrate the invention). Craig et al. further teaches the preparation of a number of antiserum-based assays, using the aforementioned particle reagents in the Examples. Craig et al., however, does not specifically indicate the use of antibodies for calprotectin. 
Craig et al. teach that to optimize the turbidity change which occurs during particle agglutination, it is important to select the particle size with care (Column 4, Lines 54–56). The particles of Craig et al. have approximate diameter range of 0.03–0.1 µm (30–100 nm, i.e., “nanoparticles”; see Column 4, Lines 11–25 and the Claims).
Craig et al. also exemplifies particles having a diameter of 69 nm, to which polyclonal antiserum was attached (Example 15, see especially at Column 20, Lines 49–50). However, Craig et al. do not indicate what size their particles would have after being coated with antibody.

Calprotectin can be identified and determined quantitatively by different immunological techniques using polyclonal antibodies raised in rabbits and rats to calprotectin (see Column 11, Lines 7–10). 
With regard to kits, as Fagerhol et al. demonstrate above, the concept of packaging together necessary reagents and devices for a calprotectin immunoassay in kit form had already been publicly disclosed before the time of the invention (see Title and Column 11, Lines 53–63).
Nonetheless, the benefits of assembling kits was described by Zuk et al. who teach that “[i]n performing assays it is a matter of substantial convenience, as well as providing significant enhancement in accuracy to provide the reagents combined in a kit…” (Column 22, Lines 20–68). 
Regarding the limitation that the diameter of the antibody or antibody fragment-coated nanoparticles is in the range 65–140 nm, it was previously mentioned that Craig et al. teach that to optimize the turbidity change which occurs during particle agglutination, it is important to select the particle size with care (Column 4, Lines 54–56). The particles of Craig et al. have approximate diameter range of 0.03–0.1 µm (30–100 nm, i.e., “nanoparticles”; see Column 4, Lines 11–25 and the Claims). Craig et al. also exemplifies particles having a diameter of 69 nm to which polyclonal antiserum was attached (Example 15, see especially at Column 20, Lines 49–50). However, Craig et al. do not indicate what size their particles would have after being coated with antibody.

For these reasons, there is a strong scientific basis to believe that the particles of Craig et al., when coated with polyclonal antibody, would necessarily have a diameter falling within the claimed ranges of 65–140 nm as recited in instant Claim 28. Because the claimed and prior art products appear to be identical or substantially identical, Applicant has the burden of advancing evidence to show that they are not (see MPEP 2112).
Notwithstanding the above, Craig et al. also teach a particle size range of 30–100 nm with particle sizes greater than 30 nm being preferred (Column 4, Lines 1–27). In such a case as this where the range taught by the prior art overlaps the range instantly claimed, a prima facie case of obviousness exists.
Furthermore, Craig et al. teach that it is important to select the particle size with care in order to optimize the turbidity change which occurs during agglutination (Column 4, Lines 54–56). The reference further teaches that the particle size may be controlled (Column 7, Lines 6–11). Given this recognition of particle size as a result-effective variable, it would also have been obvious to arrive at the claimed size ranges out of the course of routine optimization, given the normal desire of artisans to improve upon what is already known (see MPEP 2144.05). 
prima facie obvious to one of ordinary skill in the art at the time of the invention to have modified the assay of Arvesen et al., such to provide the assay as the turbidimetric assay of Craig et al. (namely to have provided the assay as antibody coated nanoparticles as in Craig et al.). One having ordinary skill would have been motivated to have modified the assay of Arvesen et al. to provide particle based assay of Craig et al. because such a particle based assays require no special equipment other than a spectrophotometer, which is generally available in clinical laboratories, and because assays performed with particle immobilised antibodies increase detectability over conventional immunoprecipitation techniques, and as such this type of assay (these types of reagents) in turn save with respect to reagent costs, and require smaller sample volumes.
One having ordinary skill would have a reasonable expectation of success modifying Arvesen et al. with Craig et al. because Arvesen et al. fails to limit their assay to any particular assay technique and the cited passages of Craig et al. support that producing/providing such particle reagents is well within the skill level of the ordinary artisan. One would also have a reasonable expectation of success because Craig et al. taught that their particle-based immunoassay methods can be used for detecting a wide variety of substances in biological fluids (including plasma) (see Column 8, Lines 49–63).
Further, the ordinarily skilled artisan would have a reasonable expectation of success modifying the assay of Arvesen et al. in order to provide the assay as a turbidimetric assay (namely antibody coated nanoparticles) because, in addition to being well within the skill level of the ordinary artisan to produce/provide antibody immobilised nanoparticles, calprotectin antibodies were well known and available at the time (see for example Fagerhol et al.).

Regarding the limitations in the independent Claim 28 preamble, “…for use in a diagnostic assay method…,” applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). In the present case, “for use in a diagnostic method” fails to structurally distinguish the claimed product, which is a kit from the above cited prior art.
Further, regarding the limitation recited, namely “…wherein said assay method is an assay method for the determination of calprotectin in a calprotectin-containing body fluid, said method comprising the steps of…,” and method steps (a)–(c), these limitations are also directed to the intended use of the claimed kit. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If a prior art structure is capable of performing the intended use as recited in the 
In the present case, the combination of the cited prior art results in a kit structurally indistinct from that which is claimed. The calprotectin coated nanoparticles as taught by the combination of the cited art would be capable of the same intended use as presently claimed, namely would be capable of use in a diagnostic assay method, since the antibody coated on the particles would similarly be capable of binding calprotectin (the combination of the cited art is teaching an antibody that binds calprotectin).
Regarding Claim 29, claim 29 states that the kit further comprises “…a calprotectin solution of known concentration or a set of such solutions having a range of calprotectin concentrations.” The Examiner interprets these solutions of known concentrations to be used to establish a calibration curve as described in the instant Specification (Page 9, Line 5–7; Page 10, Lines 10–13). 
As discussed in detail previously above, Fagerhol et al. is an example in the art teaching a diagnostic assay/kit for the detection of calprotectin. Fagerhol et al. also teaches providing a range of calprotectin standards (dilutions of predetermined concentrations of purified calprotectin in assay buffer) for the purpose of the generation of an optical density calibration curve (see Column 4, Lines 3–5; Figure 1). The concept of establishing a calibration curve using a solution or a set of solutions with known calprotectin concentrations is supported by Fagerhol et al. prior to the claimed invention by the applicant. 
Therefore, it would have been further prima facie obvious to one of ordinary skill in the art at the time of the invention to also include the calibration reagent standards in the form of  As such, one having ordinary skill would have a reasonable expectation of success providing the calibration reagents in kit form.  
Regarding claims 30 and 32, the claims recite that the kit in the independent Claim 28 further comprises, a “light transmitting vessel,” and a “detector.” Craig et al. exemplify the use of quartz cuvettes and a spectrophotometer in performing their turbidimetric assay methods (Column 4, Lines 44–51; Examples 8–9 and 15). 
It would have been further prima facie obvious to have provided as part of the kit as taught by the combination of Arvesen et al. and the cited prior art, a quartz cuvette as a “light transmitting vessel,” and a spectrophotometer as a possible “detector,” such that all components required for turbidimetric assay are conveniently provided together (see the advantages of providing necessary reagents/materials in kit form are discussed previously above, one having ordinary skill would have a reasonable expectation of success providing the necessary materials together in the form of a kit for the reasons as discussed in detail previously above).
Regarding Claim 31, that the kit further comprises an “opacification enhancer,” see Craig et al. further teach that the agglutination reaction can be accelerated by the presence of an agglutinating enhancer (i.e., an “opacification enhancer”) such as polyethylene glycol or sodium dodecyl sulfate (Column 9, Lines 49–54).
prima facie obvious to have provided as part of the kit as taught by the combination of Arvesen et al. and the cited prior art, to include the agglutinating enhancer to achieve an accelerated reaction when performing the assay. One having ordinary skill would have a reasonable expectation of success because it would provide reagents for an accelerated (an improvement) assay.
Further, a kit comprising the antibody coated nanoparticle reagent and the opacification (agglutinating) enhancer, as taught by the combination of the cited prior art amount to a kit comprising two reagent mixtures. As such, the combination of the cited art further addresses Claim 41. 
Claim 33 further restricts Claim 28 to be a “direct turbidimetric assay method.” Craig et al. recite their assay for the intended purpose of directly measuring changes in turbidity caused by particle agglutination (rather than inhibition of turbidity) (see Abstract). The prior art teaches a kit as claimed, and because the prior art antibodies would be capable of performing the recited intended use, the reference meets the claim.
Claim 34 further restricts Claim 28 to be a “direct turbidimetric assay method for the determination of calprotectin at concentrations of 0.5 to 50 mg/L…” As already noted, Craig et al., teaches a light scattering immunoassay in biological fluids using particle reagents and was able to detect analytes at levels on the order of µg/mL (see e.g. Tables 3, 6, 8–10). The prior art teaches all reagents of the claimed kit, and therefore it would be expected that the kit of the combination of the prior art as set forth above, would also be capable of detecting calprotectin at concentrations with the claimed range (see discussion above). 
Claim 35 further recites that the liquid sample of “…or derived from, said [body] fluid…” comprises calprotectin at a concentration of 0.5 to 50 mg/L.” However, it is noted that the calprotectin-containing body fluid is not part of the kit invention claimed. The limitations directed to the sample on which the kit is used for detection is further directed to the intended use. The prior art teaches all reagents of the claimed method, and therefore would be expected capable of detecting calprotectin at concentrations with the claimed range (see discussion above).
Claim 36 further restricts Claim 28 to be an assay method in which “…increasing opacity correlates with increasing calprotectin concentration.” As such, the claimed limitations are directed to the intended use (method of using the kit), and not the kit itself (which is a product). See the limitation specific to the method of using the kit as addressed previously above. 
Claim 37 further restricts Claim 28 wherein “…said assay is capable of measuring calprotectin with precision in samples having calprotectin concentrations throughout the range of 0.5–50 mg/L.” The limitations specific to the assay are limitations directed to the intended use, as such these limitations fail to further limit the structure of the claimed product, which is a kit (these limitations add no specific reagents or elements to the kit as claimed). The kit as taught by the combination of the cited art is structurally indistinguishable from that claimed, and as such would be expected capable of the same intended use. 
Regarding Claim 38, as discussed previously above, the combination of the cited art is teaching polyclonal anti-calprotectin antibodies (see the antibodies of Fagerhol et al. are polyclonal). Claim 38 further recites that the antibodies are either directly or indirectly bound 
Claim 40 restricts Claim 28 as a recitation of the combined restrictions found in Claims 29–39. The analyses provided above to those Claims applies to Claim 40 in toto. It is noted that the claimed limitations are directed to the intended use of the claimed kit. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arvesen et al. in view of Craig et al., Fagerhol et al. and Zuk et al., as applied to Claims 28 and 37 above, and further in view of the Dávalos-Pantoja et al. (J. Biomater. Sci. Polymer Edn, 11(6) (2000) 657–673).
Claim 39 further restricts claims 37 and 28 on which it depends, whereby the “…said anti-calprotectin antibodies or antibody fragments are egg polyclonal antibodies or fragments thereof.”
Arvesen et al. and the cited prior art teach a kit substantially as claimed and that Fagerhol et al. teaches calprotectin can be identified and determined quantitatively by using anti-calprotectin polyclonal antibodies (see as discussed in detail previously above). 

It would have been prima facie obvious to have provided the polyclonal calprotectin antibodies as polyclonal egg yolk antibody because such antibodies improve sensitivity for the antigen as a result of reduced interference. With the combination of the cited prior art, one having ordinary skill would have a reasonable expectation of success to provide the egg-derived, polyclonal calprotectin antibodies as the nanoparticle bound antibodies because the modification would merely amount to providing reagents capable of higher sensitivity. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CY R TAMANAHA whose telephone number is (571) 272-6686. The examiner can normally be reached Monday–Friday 0900–1600 (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CY R TAMANAHA/Examiner, Art Unit 1641                                                                                                                                                                                                        

/ELLEN J MARCSISIN/             Primary Examiner, Art Unit 1641